MEMORANDUM **
Christopher Neal appeals his $3,000 fine imposed following a guilty plea conviction to one count of attempted bank fraud, in violation of 18 U.S.C. § 1344. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Neal contends that the district court erroneously determined that he had the ability to pay a fine because he refused to release prior tax returns to the probation officer preparing the pre-sentence report. We disagree. The record reflects that Neal did not meet his burden of demonstrating an inability to pay the fine. See 18 U.S.C. § 3572; U.S.S.G. § 5E1.2; United States v. Robinson, 20 F.3d 1030, 1032-33 (9th Cir.1994) (placing burden on defendant to prove inability to pay by a preponderance of the evidence).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.